

Exhibit 10.2


Form of Restricted Stock Agreement (Time Vested)
for grants to directors under the
2000 Stock Incentive Plan (2004 Restatement), as amended




Please see attached.
 
D-10

--------------------------------------------------------------------------------


 
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), made this ______ day of
______________, ____, between CCC Information Services Group Inc., a Delaware
corporation (the “Company”), and ____________ (“Director”).


WITNESSETH:


WHEREAS, Director is a member of the Board of Directors of the Company;


WHEREAS, the Company has adopted the 2000 Stock Incentive Plan (2004
Restatement) (as amended from time to time, the “Plan”) in order to provide its
employees, non-employee directors, consultants and advisors with incentives to
achieve long-term corporate objectives;


WHEREAS, the Company has determined to grant Restricted Stock under the Plan to
the Director on the terms and conditions set forth below;


NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:


1.     Grant of Restricted Stock.


(a)     The Company hereby grants to Director a total of _____ shares of the
common stock, $.10 par value per share, of the Company (the “Restricted Stock”),
subject to the transfer restrictions and other conditions set forth in this
Agreement.


(b)     The Company shall cause the Restricted Stock to be issued and a stock
certificate or certificates representing the Restricted Stock to be registered
in the name of Director or held in book entry form promptly upon execution of
this Agreement, but if a stock certificate or certificates is issued, it or they
shall be delivered to, and held in custody by, the Company until the applicable
restrictions lapse at the times specified in Section 2(c) below, or such
Restricted Stock is forfeited as specified in Section 2(d) below.


2.    Restrictions.


(a)     Shares of Restricted Stock may not be sold, transferred, alienated,
assigned, pledged, hypothecated or otherwise encumbered, whether voluntarily or
involuntarily or by operation of law, including by levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy). Any
attempted disposition of the Restricted Shares shall be null and void and of no
effect; provided however, that this Section 2(a) shall not prevent transfers by
will or by the applicable laws of descent and distribution. Notwithstanding the
foregoing, Director may transfer the Restricted Stock to his/her family members
provided that Director does not receive any consideration for such transfer and
that Director provides such documentation or information concerning any such
transfer or transferee as the Committee may reasonably request. Director’s
“family members” include any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Director’s household
(other than a tenant or employee), a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the Director) control the management of assets, and any other entity in
which these persons (or the Director) own more than fifty percent of the voting
interests.


D-11

--------------------------------------------------------------------------------


 
(b)     Director shall have all rights and privileges of a stockholder of the
Company with respect to the Restricted Stock, including the right to vote such
shares and the right to receive dividends paid with respect to such shares.


(c)     The Restricted Stock shall vest and the restrictions thereon shall lapse
as follows:


(i)     On ____________, _____, twenty-five percent (25%) of the aggregate
number of shares of Restricted Stock specified in Section 1(a) shall vest;


(ii)    On ____________, _____, twenty-five percent (25%) of the aggregate
number of shares of Restricted Stock specified in Section 1(a) shall vest;


(iii)   On ____________, _____, twenty-five percent (25%) of the aggregate
number of shares of Restricted Stock specified in Section 1(a) shall vest; and


(iv)    On ____________, _____, twenty-five percent (25%) of the aggregate
number of shares of Restricted Stock specified in Section 1(a) shall vest.


Notwithstanding the foregoing, if Director’s membership on the Company’s Board
of Directors terminates as a result of the Director’s death or Disability, or if
a Change in Control shall occur, all shares of Restricted Stock shall fully vest
and all restrictions with respect to such Restricted Shares shall immediately
lapse.


Upon vesting, all such vested shares shall cease to be considered Restricted
Stock, subject to the terms and conditions of this Agreement.


(d)     Upon termination of Director’s membership on the Company’s Board of
Directors for reasons other than death or Disability, Director shall forfeit any
shares of Restricted Stock in which Director is not vested.


D-12

--------------------------------------------------------------------------------


 
3.     Issuance of Stock Certificates for Shares.


The stock certificate or certificates representing the Restricted Stock shall be
issued promptly following the execution of this Agreement, and shall be
delivered to the Secretary of the Company or such other custodian as may be
designated by the Company, to be held until their release as provided in Section
2. The certificates representing the Restricted Stock will bear a legend in
substantially the form set forth below.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT BY AND BETWEEN CCC INFORMATION SERVICES GROUP INC.
(THE “COMPANY”) AND THE HOLDER OF THE SECURITIES. PRIOR TO VESTING OF OWNERSHIP
IN THE SECURITIES, THEY MAY NOT BE DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES. COPIES OF THE ABOVE REFERENCED AGREEMENT ARE ON FILE AT THE
OFFICES OF THE COMPANY AT 444 MERCHANDISE MART, CHICAGO, ILLINOIS 60654.


4.     Tax Withholding.


Whenever the restrictions on Director’s rights to some or all of the Restricted
Stock lapse under Section 2 of this Agreement, the Company shall notify Director
of the amount of tax which must be withheld by the Company under all applicable
federal, state and local tax laws. Director agrees to make arrangements with the
Company to remit a cash payment of the required amount to the Company. In the
alternative, Director may elect to satisfy Director’s tax withholding obligation
by surrendering previously acquired shares of the Company’s common stock or by
having the Company withhold shares of common stock from the shares that would
otherwise be delivered to Director pursuant to this Agreement.


5.      Securities Laws.


(a)     In connection with the grant of the Restricted Stock, Director
covenants, represents and warrants to the Company that:


(i)     The Restricted Stock to be acquired by Director pursuant to this
Agreement will be acquired for Director’s own account and not with a view to, or
intention of, distribution thereof in violation of the Securities Act of 1933,
as amended (the “Securities Act”), or any applicable state securities laws, and
neither the Restricted Stock nor any other shares of capital stock of the
Company issued or issuable directly or indirectly with respect to the Restricted
Stock by way of dividend or split or in connection with a combination of
securities, recapitalization, merger, consolidation or other reorganization will
be disposed of in contravention of the Securities Act, any applicable state
securities laws and any procedures reasonably established by the Board to ensure
compliance with the foregoing.


D-13

--------------------------------------------------------------------------------


 
(ii)     This Agreement constitutes the legal, valid and binding obligation of
Director, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Director does not, and will not, conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Director is a party or any judgment, order or decree to which Director is
subject.


6.     Conditions to Issuance of Stock Certificates.


The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:


(a)     The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;


(b)     The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Compensation and Nominating Committee of the Board of Directors of the Company
(the “Committee”) shall, in its sole discretion, deem necessary or advisable;


(c)     The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable;


(d)     The payment by the Director of all amounts which, under federal, state
or local tax law, the Company (or other employer corporation) is required to
withhold upon issuance of Restricted Stock and/or the lapse or removal of any of
the restrictions;


(e)     The lapse of such reasonable period of time as the Company may from time
to time establish for reasons of administrative convenience.


7.     Miscellaneous.


(a)     This Agreement may be executed in one or more counterparts, all of which
taken together will constitute one and the same instrument.


(b)    The terms of this Agreement may only be amended, modified or waived by a
written agreement executed by both of the parties hereto.


(c)     The validity, performance, construction and effect of this Agreement
shall be governed by the laws of the State of Delaware.


(d)     This Agreement constitutes the entire agreement between the parties
hereto with respect to the transactions contemplated herein.


(e)    Except as otherwise herein provided, this Agreement shall be binding upon
and shall inure to the benefit of the Company, its successors and assigns, and
of Director and Director’s personal representatives.


D-14

--------------------------------------------------------------------------------


 
(f)    Capitalized terms not defined herein shall have the meaning set forth in
the Plan.


(g)    Nothing in this Agreement or in the Plan shall confer upon the Director
any right to continue serving as a member of the Board of Directors of the
Company or shall interfere with or restrict in any way the rights of the
Company, the Board of Directors or the stockholders of the Company to remove the
Director at any time for any reasons whatsoever, with or without cause.
 
D-15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.


CCC INFORMATION SERVICES GROUP INC.


 
By: _______________________________      
Name: _____________________________      
Title: ______________________________       




DIRECTOR


Signature: _________________________     
Name: ____________________________      
 
D-16

--------------------------------------------------------------------------------





